Citation Nr: 1824904	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral glaucoma and cataracts and a pterygium in the right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983 and July 1988 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Board remanded this matter for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left ear hearing loss, and a higher rating for his service-connected bilateral glaucoma and cataracts and a pterygium in the right eye.

With regard to the Veteran's claim for service connection for left ear hearing loss, the Board's August 2016 remand noted that a December 2008 VA examination (before the filing of the Veteran's claim) showed left ear hearing loss and that the Veteran was fitted for a hearing aid in this ear in January 2010.  VA treatment records show that the Veteran continues to use a hearing aid in his left ear.  The August 2016 remand instructed that another VA examination be obtained reflecting specific consideration of the Veteran's competent and credible assertions of hearing loss in the left ear from service to the present time.  An additional VA examination was obtained in October 2016.  At that test, the Veteran did not exhibit hearing loss of the left ear for VA purposes.  That stated, the VA examiner noted abnormal ipsilateral and contralateral acoustic reflexes and explained that acoustic reflexes could not be tested due to inability to maintain a seal.  
A VA medical opinion was obtained from the October 2016 VA examiner in October 2017.  The VA examiner opined that the Veteran's condition is less likely than not incurred in or caused by service.  The VA examiner explained that the Veteran's prior reduced speech recognition scores (in 2008 and 2012) with normal hearing thresholds are not indicative of noise-induced hearing loss and were not confirmed on retest.  The VA examiner explained that the reduced speech recognition scores were unreliable, consistent with non-organic hearing loss, and not related to noise exposure in service.  

While the above assessment may be true, the VA examiner did not address the Veteran's reports of problems hearing from service to the present time, as instructed in the Board remand.  Moreover, the Veteran's representative has asserted that technical difficulties concerning the diagnostic equipment at the October 2016 VA examination may have caused the findings to be faulty.  See February 2018 Informal Hearing Presentation.  The Veteran's representative contends that the October 2016 VA examination and the resulting medical opinion are inadequate, and notes that acoustic reflexes could not be tested during the examination due to inability to maintain a seal.  The Board notes that the May 2012 VA audiological examination report notes that a comprehensive audiological evaluation should include evaluation results for acoustic immittance with acoustic reflexes.  The Veteran's representative has requested a new VA examination.

The Board observes the Veteran's in-service hearing examinations show a shift in left ear hearing at 6000 Hertz (from 10 decibels in May 1989 to 30 decibels in August 1991).  The Veteran has also claimed his hearing loss as secondary to his service-connected tinnitus.  In addition, the Board notes that the December 2008 VA examiner noted the Veteran's history of high blood pressure in relation to his hearing loss.  As the Veteran is service connected for hypertension, additional medical opinion should be obtained regarding a potential relationship between the Veteran's hypertension and left ear hearing loss.

In light of the above, the Board finds that additional VA examination is necessary to determine the current nature and extent of the Veteran's left ear hearing loss and whether such is related to service, caused by or aggravated by the Veteran's service-connected tinnitus, or caused by or aggravated by the Veteran's service-connected hypertension.

With regard to the Veteran's claim for a higher rating for his eye disability, the Veteran underwent VA examinations in May 2012 and October 2016.  Each examiner indicated that the Veteran had a visual field defect or a condition that may result in visual field defect, and that the visual field test results were available on Vista Imaging.  The visual field test chart must be included with the examination report.  See 38 C.F.R. § 4.77 (2017).  However, these charts have not been uploaded into the Veteran's claims file.  Review of the Veteran's VA treatment records shows that additional visual field tests were conducted and scanned into the Veteran's VA medical file but not into the Veteran's claims file.  See, e.g., August 2016, August 2015, January 2014, June 2013, December 2012, and June 2012 VA Treatment Records.  Accordingly, remand is appropriate to obtain these records.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any VA treatment records dated from August 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated from August 2017 to the present.

Associate with the claims file all visual field tests scanned into Vista Imaging but not associated with the Veteran's claims file, including the visual field tests from the May 2012 and October 2016 VA eye examinations, and those referenced in the August 2016, August 2015, January 2014, June 2013, December 2012, and June 2012 VA Treatment Records.

3.  If the visual field tests from the May 2012 and October 2016 VA eye examinations are unavailable, schedule the Veteran for a new VA examination to assess the nature and severity of his service-connected eye disability.

The entire claims file should be made available to and be reviewed by the clinician.  The Goldmann Perimeter Chart from any new examination MUST be included with the examination report.

4.  Schedule the Veteran for a VA examination to determine the current nature and origin of the Veteran's claimed left ear hearing loss and whether such is related to service, caused by or aggravated by the Veteran's service-connected tinnitus, or caused by or aggravated by the Veteran's service-connected hypertension.  The examiner should review the Veteran's electronic claims file in conjunction with the examination.  Any necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss in the left ear as defined by 38 C.F.R. § 3.385 (demonstrated by audiometric findings from the requested examination or shown proximate to or during the appeal period):  (a) is related to service, to include the presumed acoustic trauma experienced therein; (b) is caused by or aggravated by the Veteran's service-connected tinnitus; or (c) is caused by or aggravated by the Veteran's service-connected hypertension.

The examiner should comment upon the Veteran's in-service hearing examinations, which show a shift in left ear hearing at 6000 Hertz (from 10 decibels in May 1989 to 30 decibels in August 1991).  The examiner should also comment upon the October 2016 VA examiner's conclusion that the Veteran's hearing loss, to the extent it exists, is not related to noise exposure.  

In so opining, the examiner should consider all pertinent medical and lay evidence.  The opinion should reflect specific consideration of the Veteran's reports of problems hearing from service to the present time.

The examiner should set forth the complete rationale for all opinions.  

5.  After completing the above, and any other necessary development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

